IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT
                                                                    M.D. Appeal Dkt.
                                                                    72 MAP 2017

COMMONWEALTH OF PENNSYLVANIA,               : No. 816 MAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
TYRICE GRIFFIN,                             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2017, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:

      (a) Whether the Superior Court erred in affirming the imposition of separate
          consecutive “second strike” mandatory minimum sentence[s] for each
          conspiracy and crime which was the object of that conspiracy?